Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
This office action is responsive to RCE filed on 07/28/2022. Claims 1, and 3 are pending examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim(s) 8 include(s) the limitation of a "the apparatus of claim 6", which is depending on a canceled claim, “claim 9". Therefore, the metes and bounds of the claims are rendered indefinite and unclear. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 3 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 3 is/are drawn to one of the statutory categories of invention.
Claims 1, and 3 are directed to accumulate reward points and reduce the users reward points based on transaction information. Specifically, the claims recite maintain records, receive transaction information, communicate a credit, wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions, wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, database, server, and a network merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, database, server, and a network perform(s) the steps or functions of maintain records, receive transaction information, communicate a credit, wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, database, server, and a network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of accumulate reward points and reduce the users reward points based on transaction information. As discussed above, taking the claim elements separately, the system, database, server, and a network perform(s) the steps or functions of maintain records, receive transaction information, communicate a credit, wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accumulate reward points and reduce the users reward points based on transaction information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voltmer et al., (U.S. Patent Application Publication No. 20090125402) in view of Good et al., (U.S. Patent Application Publication No. 20160379242).
	As to Claim 1, Voltmer teaches a system comprising:a rewards database operable to maintain records on a user's accumulated rewards points; and (0052: In one exemplary embodiment, the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time), and (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108),a rewards server operable to receive transaction information of a payment transaction (0051: The central rewards mechanism 102 may receive and process consumer ID information and purchase data) from a payment network (0051: from any of the retailer systems 104), calculate rewards point count associated with the transaction (0082: In an exemplary embodiment, the rewards server 120 utilizes the association information to calculate the rewards points generated by a consumer's purchase), (0011: provides a system for implementing a loyalty program on a network-wide level… a network level to reward consumers and/or to analyze the data for a variety of business purposes), and reduce the user's accumulated rewards points by the rewards point count; and (0048: Points in the consumer's account are accumulated across the multiple retailers and/or manufacturers participating in the system), (0052: the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time. The number of rewards points calculated and awarded by the central rewards mechanism 102 for a particular purchase may depend upon a predetermined rewards ratio. The rewards ratio may be determined by the retailer, the system administrator, the manufacturer of the purchased item, and/or any other suitable third-party. For example, if a participating consumer buys a product from a retailer for $100 and if the retailer rewards ratio is one reward point for each dollar of the purchase price (i.e., one-for-one), once the consumer's consumer ID is identified by the system, the consumer is credited with a suitable number of rewards points from the retailer, which, in this case, would be 100 points. However, if the manufacturer also chooses to issue rewards points for the item purchased, the manufacturer may select a points ratio that is different from the retailer's selected ratio. In the illustrated example, if the manufacturer's selected points ratio is two-for-one, then the consumer will be awarded an additional 200 points from the manufacturer for this single $100 purchase. In this manner, the system of the invention may provide "earn accelerators" through which consumers may accumulate rewards points at comparatively rapid rate. In other words, a single purchase may generate rewards points for a consumer from any or all of a retailer, a manufacturer, and/or a third-party provider, and those rewards points may be used as rewards currency by the consumer throughout the network established by the system of the invention), (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108, including POS terminal 112 and/or rewards terminal 116. Thus in this embodiment, the consumer may be notified of available points sometime after a purchase, or a suggestive sale may take place after a purchase. The total point count or suggestive sale may take into account points generated and accumulated as the result of network-wide purchases.).
Voltmer does not teach communicate a credit associated with the transaction information to the payment network when the payment transaction is performed.
However Good teaches communicate “generate a transaction message” a credit “a rebate” associated with the transaction information “for the payment transaction for the transaction amount” to the payment network “transmitted by the transmitting unit 206 to the payment network 108” when the payment transaction is performed “generate a transaction message for a rebate for the payment transaction for the transaction amount”; (0073: the processing unit 204 determines that the reward account is eligible, then, in step 518, the processing unit 204 may deduct the point cost from the reward amount included in the identified account profile 210. In some embodiments, the point cost may be included in the identified authorization record 214. In other embodiments, the point cost may be calculated by the processing unit 204 using the methods discussed herein. In step 520, the processing unit 204 may generate a transaction message for a rebate for the payment transaction for the transaction amount (e.g., or for a lesser amount as indicated in the erasure confirmation message), which may be transmitted by the transmitting unit 206 to the payment network 108 for processing. In some embodiments, initiation of the rebate may include the updating of a status indicator included in the identified authorization record 214, such as to indicate that the rebate is being processed). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Voltmer to include communicate a credit associated with the transaction information to the payment network when the payment transaction is performed of Good. Motivation to do so comes from the knowledge well known in the art that communicate a credit associated with the transaction information to the payment network when the payment transaction is performed would provide the user with a reward that he can apply to his next purchase and that would encourage the user to purchase more products and that would promote an increase in the sales and would therefore make the method/system more profitable.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voltmer et al., (U.S. Patent Application Publication No. 20090125402) in view of Good et al., (U.S. Patent Application Publication No. 20160379242) in view of Fehjz et al., (Foreign Application Publication No. RU2509362C2).

	As to Claim 3, Voltmer teaches a system comprising:a rewards database operable to maintain records on a user's accumulated rewards points; and (0052: In one exemplary embodiment, the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time), and (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108),a rewards server operable to communicate bonus information to a user; (0052: In one exemplary embodiment, the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time), and (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108),receive transaction information from a payment network (0051: The central rewards mechanism 102 may receive and process consumer ID information and purchase data), calculate rewards point count associated with the transaction based on the bonus information ((0082: In an exemplary embodiment, the rewards server 120 utilizes the association information to calculate the rewards points generated by a consumer's purchase), (0011: provides a system for implementing a loyalty program on a network-wide level… a network level to reward consumers and/or to analyze the data for a variety of business purposes), and reduce the user's accumulated rewards points by the rewards point count; and  (0048: The system administrator maintains an account for each participating consumer and apprises the consumer of the points totals and account activity. The consumer may review the total number of points in the account either online or off-line, such as through a periodic statement sent by the system administrator or through the use of a communications network, such as the Internet, for example. Points in the consumer's account are accumulated across the multiple retailers and/or manufacturers participating in the system), (0052: the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time. The number of rewards points calculated and awarded by the central rewards mechanism 102 for a particular purchase may depend upon a predetermined rewards ratio. The rewards ratio may be determined by the retailer, the system administrator, the manufacturer of the purchased item, and/or any other suitable third-party. For example, if a participating consumer buys a product from a retailer for $100 and if the retailer rewards ratio is one reward point for each dollar of the purchase price (i.e., one-for-one), once the consumer's consumer ID is identified by the system, the consumer is credited with a suitable number of rewards points from the retailer, which, in this case, would be 100 points. However, if the manufacturer also chooses to issue rewards points for the item purchased, the manufacturer may select a points ratio that is different from the retailer's selected ratio. In the illustrated example, if the manufacturer's selected points ratio is two-for-one, then the consumer will be awarded an additional 200 points from the manufacturer for this single $100 purchase. In this manner, the system of the invention may provide "earn accelerators" through which consumers may accumulate rewards points at comparatively rapid rate. In other words, a single purchase may generate rewards points for a consumer from any or all of a retailer, a manufacturer, and/or a third-party provider, and those rewards points may be used as rewards currency by the consumer throughout the network established by the system of the invention), (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108, including POS terminal 112 and/or rewards terminal 116. Thus in this embodiment, the consumer may be notified of available points sometime after a purchase, or a suggestive sale may take place after a purchase. The total point count or suggestive sale may take into account points generated and accumulated as the result of network-wide purchases.).
Voltmer does not teach communicate a credit associated with the transaction information to the payment network.
However Good teaches communicate “generate a transaction message” a credit “a rebate” associated with the transaction information “for the payment transaction for the transaction amount” to the payment network “generate a transaction message for a rebate for the payment transaction for the transaction amount”; (0073: the processing unit 204 determines that the reward account is eligible, then, in step 518, the processing unit 204 may deduct the point cost from the reward amount included in the identified account profile 210. In some embodiments, the point cost may be included in the identified authorization record 214. In other embodiments, the point cost may be calculated by the processing unit 204 using the methods discussed herein. In step 520, the processing unit 204 may generate a transaction message for a rebate for the payment transaction for the transaction amount (e.g., or for a lesser amount as indicated in the erasure confirmation message), which may be transmitted by the transmitting unit 206 to the payment network 108 for processing. In some embodiments, initiation of the rebate may include the updating of a status indicator included in the identified authorization record 214, such as to indicate that the rebate is being processed). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Voltmer to include communicate a credit associated with the transaction information to the payment network of Good. Motivation to do so comes from the knowledge well known in the art that communicate a credit associated with the transaction information to the payment network would provide the user with a reward that he can apply to his next purchase and that would encourage the user to purchase more products and that would promote an increase in the sales and would therefore make the method/system more profitable.	
Voltmer does not teach wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions.
However Fehjz teaches wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions; (description paragraph: Another example of incentives may include rewards for completing a transaction and a preferential mode of service for performing a transaction). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Voltmer to include wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions of Fehjz. Motivation to do so comes from the knowledge well known in the art that wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions would provide the user with more reward that he can apply to his next purchase and that would encourage the user to purchase more products and that would promote an increase in the sales and would therefore make the method/system more profitable.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Why You Should Redeem Cash-Back Rewards Often” describes “A cash-back credit card can be a good way to put money in your pocket while spending on things you normally would buy, such as groceries or gas. They allow cardholders to earn a certain percentage on purchases and redeem those earnings, usually as cash, gift cards or statement credits. Unfortunately, many cardholders don’t take full advantage of this perk, says Alex Matjanec, co-founder of MyBankTracker.com, a banking-information Web site. A 2011 study by marketing research firm Colloquy found that one-third of all rewards--everything from airline miles to cash-back rewards--worth $16 billion go unredeemed each year. With cash-back rewards specifically, rather than cash out earnings, Matjanec says many cardholders let them accumulate and use cash-back programs as a piggy bank. Although some credit card companies offer customers incentives for waiting to redeem earnings until they accumulate a certain amount, Matjanec says cardholders can be better off cashing in every month or at least every quarter”.

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US 20160260116 A1 teaches similar invention which describes The computer implemented method disclosed herein employs a universal rewards management system comprising at least one processor configured to execute computer program instructions for managing collection and redemption of universal rewards. The universal rewards management system establishes a communication between a consumer device and a merchant device based on communication criteria, on receiving a communication request from each of the consumer device and the merchant device via a network. The universal rewards management system communicates purchase transaction information associated with a purchase made by a consumer, received from the consumer device to the merchant device via the network, for acquiring a reward generation approval from the merchant device. The universal rewards management system generates universal reward points for the purchase made by the consumer using the purchase transaction information and one or more of multiple predetermined computation parameters based on the reward generation approval acquired from the merchant device. The generated universal reward points are redeemable for any reward voucher issued by any merchant.



Response to Arguments
7.	Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 

A.	Applicant argues that Claim invention of the Applicant’s case recites a solution to the problem of providing rewards real time and during performance of a transaction and is similar to the McRo case where the McRo case is directed to a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention.
Examiner respectfully disagrees. The McRo case does not suggests that a claim is necessarily directed to patent eligible subject matter if it includes a combination of elements that amount to “ a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome, instead the court merely suggest that a combination of elements that amount to a particular solution to a problem or particular wat to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome may indicate or support the conclusion that a claim is directed to an improvement in computer related technology, However the instant claims (regardless of whenever or not the recite particular solution to a problem) are not directed to an improvement in computer-related technology. They are also not directed to a particular solution to a problem.
Furthermore, in McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the claims was not a process previously used by human animators. Id. at 1314. Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over "existing, manual 3-D animation techniques." Id. at 1316.
Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the claims do not recite a computer-automated process that uses rules for animators unlike those previously employed by humans or a simlar type of improvement. Rather, the present claims recite methods of organizing human activity (i.e., an abstract idea as discussed supra).

B.	Appellant argues that the steps in the claim are similar to Enfish LLC. v. Microsoft Corp.
Examiner respectfully disagrees. The instant claimed invention and Enfish have different claim sets and different fact patterns, and therefore the two are not analogous. Applicant alludes to the claimed invention being analogous to Enfish LLC. v. Microsoft Corp. in which a whole new database structure was created that did not function as previous databases.  But in contrast to Enfish LLC. v. Microsoft Corp.
Applicant's claims are not directed to an improvement to computer functionality but rather to generalized steps to be performed on a computer using conventional computer activity, the instant claimed invention includes an abstract idea (see the 35 USC 101 analysis above), and the claim-set does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea.  The claims limitation describe a novel method for accumulate reward points and reduce the users reward points based on transaction information which do not turn an abstract idea into something tangible.
Furthermore, in Enfish, the Courts found that no abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts further emphasized that the specification taught specific technical benefits over conventional databases.
Contrary to Enfish, the instant claimed invention includes an abstract idea (see the 35 USC 101 analysis above), and the claim-set does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. 

C.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of accumulate reward points and reduce the users reward points based on transaction information which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to accumulate reward points and reduce the users reward points based on transaction information does not add technical improvement to the abstract idea. The recitations to “system, database, server, and a network” perform(s) the steps or functions of maintain records, receive transaction information, communicate a credit, wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions, wherein bonus information is information associated with rewards provided to incentivize certain actions or modes of completing transactions. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to accumulate reward points and reduce the users reward points based on transaction information does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, database, server, and a network” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accumulate reward points and reduce the users reward points based on transaction information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D.	112 rejection has been withdrawn based on the arguments submitted on 07/28/2022.

E.	Applicant argues that Voltmer nor Good teach communicate a credit associated with the transaction information to the payment network when the payment transaction is performed.
	Examiner respectfully disagrees. Voltmer does teach the above limitation as following:
communicate “generate a transaction message” a credit “a rebate” associated with the transaction information “for the payment transaction for the transaction amount” to the payment network “transmitted by the transmitting unit 206 to the payment network 108” when the payment transaction is performed “generate a transaction message for a rebate for the payment transaction for the transaction amount”; (0073: the processing unit 204 determines that the reward account is eligible, then, in step 518, the processing unit 204 may deduct the point cost from the reward amount included in the identified account profile 210. In some embodiments, the point cost may be included in the identified authorization record 214. In other embodiments, the point cost may be calculated by the processing unit 204 using the methods discussed herein. In step 520, the processing unit 204 may generate a transaction message for a rebate for the payment transaction for the transaction amount (e.g., or for a lesser amount as indicated in the erasure confirmation message), which may be transmitted by the transmitting unit 206 to the payment network 108 for processing. In some embodiments, initiation of the rebate may include the updating of a status indicator included in the identified authorization record 214, such as to indicate that the rebate is being processed).

F.	Applicant argues that neither Voltmer or Good teach a rewards server operable to receive transaction information of a payment transaction from a payment network, calculate rewards point count associated with the transaction… and communicate rewards point count associated with the transaction… and communicate a credit associated with the transaction information to the payment network when the payment transaction is performed.
Examiner respectfully disagrees. Voltmer and Good teach the above limitations as mentioned in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621